       Case 5:19-cv-03614-VKD Document 1 Filed 06/21/19 Page 1 of 11



     ALLACCESS LAW GROUP
 1
     Irene Karbelashvili, State Bar Number 232223
 2   irene@allaccesslawgroup.com
     Irakli Karbelashvili, State Bar Number 302971
 3   irakli@allaccesslawgroup.com
     19 North Second Street, Suite 205
 4
     San Jose, CA 95113
 5   Telephone:     (408) 295-0137
     Facsimile:     (408) 295-0142
 6
     Attorneys for JANIE COLLINS, Plaintiff
 7
 8                              UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
                                          SAN JOSE DIVISON
11
12                                                   )   Case No. 19-3614
      JANIE COLLINS,                                 )
13                                                   )   Civil Rights
14                         Plaintiff,                )
                                                     )   COMPLAINT FOR INJUNCTIVE
15    SANTA CLARA VALLEY                             )   RELIEF & DAMAGES: FOR
      TRANSPORTATION AUTHORITY; and                  )   DISABILITY DISCRIMINATION IN
16    DOES 1-10, inclusive,                          )   VIOLATION OF TITLE II OF THE
17                                                   )   ADA; THE REHABILITATION ACT
                            Defendants.              )   O F 1973 & CALIFORNIA’S CIVIL
18                                                   )   RIGHTS STATUTES
                                                     )
19                                                   )
20                                                   )   DEMAND FOR JURY TRIAL

21
22
23
24
25
26
27
28


     Page 1 of 11
              PLAINTIFF’S COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
          Case 5:19-cv-03614-VKD Document 1 Filed 06/21/19 Page 2 of 11




 1            Plaintiff JANIE COLLINS complains of Defendants SANTA CLARA VALLEY
 2   TRANSPORTATION AUTHORITY; and Does 1-10, inclusive, and alleges as follows:
 3                                               PARTIES
 4   1.       Plaintiff JANIE COLLINS (“Plaintiff”) is, and at all times relevant herein was, a
 5   qualified individual with a physical “disability” as defined by Department of Justice regulation
 6   28 C.F.R. § 36.104 and under California Government Code § 12926. Plaintiff uses a wheelchair
 7   and a scooter for mobility. Plaintiff has been physically disabled since 2002 and for about the
 8   past five years has relied on a wheelchair and a scooter for mobility. Plaintiff is 75 years old and
 9   is a resident of San Jose, California. Plaintiff depends on SANTA CLARA VALLEY
10   TRANSPORTATION AUTHORITY for transportation and uses its services regularly.
11   2.       Defendant SANTA CLARA VALLEY TRANSPORTATION AUTHORITY (“SCVTA”)
12   is a governmental agency existing under the laws of the State of California with responsibility,
13   inter alia, for public facilities, including buses. Defendant SCVTA was at all times relevant to
14   this Complaint, and currently is, the owner and operator of buses used by Plaintiff for
15   transportation as alleged in this Complaint. As such, Defendant SCVTA was responsible in
16   whole or in part for the condition of the buses and the actions and inactions of its bus operator
17   and is subject to Title II of the Americans with Disabilities Act of 1990, to the requirements of
18   the Rehabilitation Act of 1973, to the requirements of California State law requiring full and
19   equal access to public facilities pursuant to Government Code Section 11135, and to all other
20   legal requirements referred to in this Complaint.
21   3.       Defendants Does 1 through 10, inclusive, are now, and/or at all times mentioned in this
22   Complaint were, licensed to do business and/or actually doing business in the State of California.
23   Plaintiff does not know the true names or capacities, whether individual, partner, or corporate, of
24   Does 1 through 10, inclusive, and for that reason, Does 1 through 10 are sued under such
25   fictitious names. Plaintiff will seek leave of court to amend this Complaint to allege such names
26   and capacities as soon as they are ascertained.
27                                    JURISDICTION AND VENUE
28   4.       This Court has jurisdiction pursuant to 28 U.S.C. §1331 for violations of the ADA, 42
     U.S.C. 12101 et seq. and the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq. Pursuant to
     Page 2 of 11
              PLAINTIFF’S COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
          Case 5:19-cv-03614-VKD Document 1 Filed 06/21/19 Page 3 of 11




 1   supplemental jurisdiction, attendant and related causes of action, arising from the same facts, are
 2   also brought under California law, including but not limited to violations of the Unruh Act, Cal.
 3   Civ. Code § 51 et seq. and the Disabled Persons Act, Cal. Civ. Code § 54 et seq.
 4   5.       Venue is proper in this Court pursuant to 28 USC 1391(b) and is founded on (1)
 5   Plaintiff’s information and belief that some or all of the defendants reside in this judicial
 6   district; and (2) “a substantial part of the events or omissions giving rise to the claim occurred”
 7   in this judicial district.
 8                                   INTRADISTRICT ASSIGNMENT
 9   6.       This case should be assigned to the San Jose intradistrict since Plaintiff’s causes of action
10   arose in Santa Clara County.
11           COMPLIANCE WITH CALIFORNIA GOVERNMENT TORT CLAIMS ACT
12   7.       On or about October 9, 2018 Plaintiff timely filed a Tort Claim with SCVTA arising out
13   of the April 21, 2018 incident. See Exhibit “A.” The claim was rejected by SCVTA on December
14   24, 2018. See Exhibit “B.”
15                                      FACTUAL ALLEGATIONS
16   8.       On two previous occasions before the April 21, 2019 incident as discussed in this
17   Complaint, Plaintiff notified a SCVTA bus driver and SCVTA’s customer service representative
18   that Plaintiff is physically disabled and her disability requires her to stretch her leg outward after
19   bending it for less than half an hour. Accordingly, Plaintiff prefers to park her wheelchair in a
20   space that is long enough to accommodate her disability.
21   9.       On April 21, 2018 Plaintiff boarded an East Ridge bound SCVTA bus #2208, Route 22.
22   The bus driver refused to allow Plaintiff to park her wheelchair in the wheelchair space next to
23   the door which was long enough for Plaintiff to ride the bus comfortably. The bus driver notified
24   Plaintiff that he was saving the seats for people who pushed large shopping carts. Plaintiff had no
25   choice but to park her wheelchair behind the driver rather than the wheelchair space next to the
26   door.
27   10.      Before the bus reached Palo Alto, California, a woman boarded the bus and asked to sit in
28   Plaintiff’s wheelchair. Plaintiff refused the woman’s request. The woman decided to sit in a seat
     directly behind Plaintiff’s wheelchair, started shouting profanities at Plaintiff in addition to other
     Page 3 of 11
              PLAINTIFF’S COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
       Case 5:19-cv-03614-VKD Document 1 Filed 06/21/19 Page 4 of 11




 1   disparaging statements. The woman than launched toward Plaintiff, requiring Plaintiff to ask the
 2   bus driver to intervene. At this time, the bus driver asked the woman to stop or he would take her
 3   off the bus.
 4   11.     A short time thereafter, Plaintiff overheard the woman telling a male companion that she
 5   intended to steal Plaintiff’s wheelchair. When the bus reached the Palo Alto bus depot, the
 6   woman grabbed onto Plaintiff’s wheelchair’s controller, pushing it downward on and breaking it.
 7   12.     Plaintiff immediately told the bus driver about the woman’s conduct and he advised
 8   Plaintiff to submit a report to SVTA about the incident.
 9   13.     On April 21, 2018 Plaintiff called SCVTA customer service department and reported the
10   incident to “Elesia.” The report was given case number 042118011.
11                                       CLAIMS FOR RELIEF
12         FIRST CAUSE OF ACTION FOR DISCRIMINATION IN VIOLATION OF THE
13                        AMERICANS WITH DISABILITIES ACT OF 1990
14                              (Against all Defendants and each of them)
15   14.     Plaintiff incorporates and re-alleges Paragraphs 1 through 13 of this Complaint.
16   15.     Effective January 26, 1992, Plaintiff is entitled to the protections of the “Public Services”
17   provision of Title II of the Americans with Disabilities Act of 1990 (“ADA”).Title II, Subpart A
18   prohibits discrimination by any “public entity,” including any state or local government, as
19   defined by 42 USC Section 12131, section 201 of the ADA.
20   16.     Pursuant to 42 USC Section 12132, Section 202 of Title II, no qualified individual with a
21   disability shall, by reason of such disability, be excluded from participation in or be denied the
22   benefits of the services, programs or activities of a public entity, or be subjected to
23   discrimination by any such entity. Plaintiff was at all times relevant herein a qualified individual
24   with a disability as described in this Complaint.
25   17.     Defendant SANTA CLARA VALLEY TRANSPORTATION AUTHORITY; and DOES
26   1-10, inclusive, and each of them, failed in their responsibilities under Title II to provide its
27   services, programs and activities in a full and equal manner to disabled persons as described
28   above, including failing to ensure that the public buses are accessible to disabled persons
     including Plaintiff. As a proximate result of the actions and omissions of Defendant SANTA
     Page 4 of 11
              PLAINTIFF’S COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
       Case 5:19-cv-03614-VKD Document 1 Filed 06/21/19 Page 5 of 11




 1   CLARA VALLEY TRANSPORTATION AUTHORITY; and DOES 1-10, inclusive, and each
 2   of them, have knowingly and intentionally discriminated against Plaintiff in violation of Title II
 3   of the ADA, and of the regulations adopted to implement the ADA.
 4   18.    Plaintiff alleges that Defendants SANTA CLARA VALLEY TRANSPORTATION
 5   AUTHORITY; and DOES 1-10, inclusive, and each of them, are violating basic equal access
 6   requirements under the ADA and by failing to implement policies and procedures that would
 7   prevent discrimination against physically disabled passengers, including Plaintiff. These policies
 8   include, but are not limited to: (1) Provide mandatory periodic training to SCVTA’s agents
 9   and/or employees, including drivers, concerning legal access requirements and explain to their
10   agents/employees consequences for failing to comply with these legal obligations; and (2)
11   Meaningfully discipline their agents and/or employees, including drivers, who deny access to
12   physically disabled persons.
13   19.    As a result of the aforementioned acts and omissions by SCVTA, Plaintiff left feeling
14   like a second class citizen; was denied the full and equal enjoyment of SCVTA’s services; and
15   suffered difficulties, discomfort, and embarrassment. Plaintiff will seek to supplement this
16   Complaint at the time of trial as to subsequent events, according to proof.
17   20.    Plaintiff seeks damages pursuant to Title II of the ADA with regard to his denial of
18   access on April 21, 2018, as alleged above. Plaintiff is informed and believes and thereupon
19   alleges that Defendant SANTA CLARA VALLEY TRANSPORTATION AUTHORITY; and
20   DOES 1-10, inclusive, and each of them, had actual and constructive notice prior to April 21,
21   2018 that its buses were not accessible to disabled persons including Plaintiff but Defendant
22   SANTA CLARA VALLEY TRANSPORTATION AUTHORITY; and DOES 1-10, inclusive,
23   and each of them failed to correct the access problems as described above. As such, Plaintiff
24   seeks additional damages pursuant to Title II of the ADA because the failure of Defendant
25   SANTA CLARA VALLEY TRANSPORTATION AUTHORITY; and DOES 1-10, inclusive,
26   and each of them to modify their discriminatory policies after Plaintiff gave specific notice of her
27   experiences and injuries that occurred on April 21, 2018, including her Tort Claim of October 9,
28   2018, attached as Exhibit A, made the failure of Defendant SANTA CLARA VALLEY


     Page 5 of 11
              PLAINTIFF’S COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
       Case 5:19-cv-03614-VKD Document 1 Filed 06/21/19 Page 6 of 11




 1   TRANSPORTATION AUTHORITY; and DOES 1-10, inclusive, and each of them, in
 2   continuing to maintain all such access barriers, an intentional violation of Title II of the ADA.
 3           WHEREFORE, Plaintiff requests relief as set forth below.
 4
 5   SECOND CAUSE OF ACTION FOR DISCRIMINATION IN VIOLATION OF SECTION

 6                                504 OF THE REHABILITATION ACT

 7                               (Against all Defendants and each of them)

 8   21.     Plaintiff incorporates and re-alleges Paragraphs 1 through 20 of this Complaint.

 9   22.     SCVTA is a governmental agency existing under the law of the State of California with

10   responsibility, inter alia, for public transportation. Plaintiff is informed and believes and

11   therefore alleges that SANTA CLARA VALLEY TRANSPORTATION AUTHORITY; and

12   DOES 1-10, inclusive, and each of them, receive Federal financial assistance and that part of that

13   financial assistance is used to fund the operations, construction and/or maintenance of the

14   specific public facilities described herein.

15   23.     By the actions or inactions of Defendants SANTA CLARA VALLEY

16   TRANSPORTATION AUTHORITY; and DOES 1-10, inclusive, and each of them, Plaintiff was

17   denied and is continued to be denied full and equal access to the services described herein.

18   24.     Defendants SANTA CLARA VALLEY TRANSPORTATION AUTHORITY; and

19   DOES 1-10, inclusive, and each of them, failure provide Plaintiff with full and equal access to

20   the same programs, activities, services, and environment as non-disabled persons, and by

21   otherwise discriminating against Plaintiff constitutes discrimination under the ADA and related

22   state civil rights statutes and is therefore a violation of section 504.

23           WHEREFORE, Plaintiff requests relief as set forth below.

24
25          THIRD CAUSE OF ACTION FOR DISCRIMINATION IN VIOLATION OF

26   CALIFORNIA CIVIL CODE §§54, 54.1 AND 54.3, ET SEQ. (CALIFORNIA DISABLED

27                                             PERSONS ACT)

28   25.     Plaintiff incorporates and re-alleges Paragraphs 1 through 24 of this Complaint.
     26.     Through the acts and omissions described hereinabove, Defendants are violating
     Page 6 of 11
              PLAINTIFF’S COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
       Case 5:19-cv-03614-VKD Document 1 Filed 06/21/19 Page 7 of 11




 1   California Civil Code § 54.
 2   27.     Under California Civil Code § 54 (c), a violation of the ADA also constitutes a violation
 3   of California Civil Code Section 54 et seq.
 4   28.    Plaintiff is a person with disabilities within the meaning of the California Civil Code §
 5   54(b)(1) and California Government Code § 12926(k) and Defendants provide services to the
 6   public within the meaning of the California Civil Code § 54(a)(1).
 7   29.    By failing to provide accommodations and services to physically disabled patrons, as set
 8   forth at length elsewhere in this Complaint, Defendants SANTA CLARA VALLEY
 9   TRANSPORTATION AUTHORITY; and DOES 1-10, inclusive, and each of them, violated,
10   and continue to violate California Civil Code § 54, by denying customers full access to
11   Defendants’ programs, services and activities; and by intentionally prohibiting Plaintiff from
12   utilizing Defendants’ services on a full and equal bases with able-bodied passengers solely
13   because Plaintiff is disabled.
14   30.    As a direct and proximate result of the aforementioned acts and omissions, Plaintiff has
15   suffered, and continues to suffer difficulty, discomfort, and embarrassment, due to Defendants
16   SANTA CLARA VALLEY TRANSPORTATION AUTHORITY; and DOES 1-10, inclusive,
17   and each of them, failure to address accommodations required by Plaintiff.
18          WHEREFORE, Plaintiff requests relief as set forth below.
19
20     FOURTH CAUSE OF ACTION FOR DENIAL OF ACCESS TO FULL AND EQUAL
21         ACCOMMODATIONS, ADVANTAGES, FACILITIES, PRIVILEGES AND/OR
22          SERVICES IN VIOLATION OF CALIFORNIA CIVIL CODE §51, ET SEQ.
23                                 (THE UNRUH CIVIL RIGHTS ACT)
24                              (Against all Defendants and each of them)
25   31.    Plaintiff incorporates and re-alleges Paragraphs 1 through 30 of this Complaint.
26   32.    Section 51(b) of the California Civil Code, “The Unruh Civil Rights Act,” states the
27   following:
            All persons within the jurisdiction of this state are free and equal, and no matter
28
            what their sex, race, color, religion, ancestry, national origin, disability, medical
            condition, genetic information, marital status, sexual orientation, citizenship,
     Page 7 of 11
              PLAINTIFF’S COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
       Case 5:19-cv-03614-VKD Document 1 Filed 06/21/19 Page 8 of 11



            primary language, or immigration status are entitled to the full and equal
 1
            accommodations, advantages, facilities, privileges, or services in all business
 2          establishments of every kind whatsoever.

 3   33.    The transportation services provided by Defendants to the general public in California is

 4   a business establishment within the jurisdiction of the State of California, and as such are

 5   obligated to comply with the provisions of the California Unruh Civil Rights Act, California

 6   Civil Code §§ 51 et seq.

 7   34.     Section 52 of the California Civil Code provides that whoever denies, aids or incites a

 8   denial, or makes any discrimination or distinction contrary to Section 51 is liable for each and

 9   every offense.

10   35.     Through the acts and omissions described herein, Defendants have violated California

11   Civil Code § 51., et seq.

12   36.    Pursuant to California Civil Code § 51(f), a violation of the ADA also constitutes a

13   violation of California Civil Code § 51, et seq.

14   37.    Defendant’s discriminatory conduct alleged herein includes, inter alia, the violation of

15   the rights of persons with disabilities set forth in Title II of the ADA and therefore also violates

16   the Unruh Act. Cal. Civ. Code § 51(f).

17   38.    Plaintiff alleges that Defendants SANTA CLARA VALLEY TRANSPORTATION

18   AUTHORITY; and DOES 1-10, inclusive, and each of them, conduct was intentional and

19   therefore also an independent violation of the Unruh Act.

20   39.    As a direct and proximate result of the aforementioned acts, Plaintiff has suffered, and

21   continues to suffer difficulty, discomfort, and embarrassment due to Defendants’ failure to

22   address modifications in policies, practices and procedures required by Plaintiff.

23   40.    Due to the continuous nature of SANTA CLARA VALLEY TRANSPORTATION

24   AUTHORITY; and DOES 1-10, inclusive, and each of them, discriminatory conduct, which is

25   ongoing, injunctive relief is an appropriate remedy. Moreover, as a result of Defendants SANTA

26   CLARA VALLEY TRANSPORTATION AUTHORITY; and DOES 1-10, inclusive, and each

27   of them, acts and omissions, Plaintiff is suffering irreparable harm, and thus immediate relief is

28   appropriate. Plaintiff is also entitled to reasonable attorneys’ fees and costs.
            WHEREFORE, Plaintiff requests relief as set forth below.

     Page 8 of 11
              PLAINTIFF’S COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
       Case 5:19-cv-03614-VKD Document 1 Filed 06/21/19 Page 9 of 11




 1
                                       FIFTH CAUSE OF ACTION
 2
               VIOLATION OF CALIFORNIA GOVERNMENT CODE § 11135 FOR
 3
        DISCRIMINATION UNDER PROGRAM RECEIVING FINANCIAL ASSISTANCE
 4
                                 FROM THE STATE OF CALIFORNIA
 5
                                (Against all Defendants and each of them)
 6
     41.    Plaintiff incorporates and re-alleges Paragraphs 1 through 40 of this Complaint.
 7
     42.    Plaintiff is informed and believes and thereupon alleges that the administration,
 8
     supervision and maintenance of the services offered by Defendants SANTA CLARA VALLEY
 9
     TRANSPORTATION AUTHORITY; and DOES 1-10, inclusive, and each of them, is, and was,
10
     funded in whole or in part by the State of California.
11
     43.    Defendants have failed to make their programs, services, and activities readily accessible
12
     to and useable by disabled persons in violation of California Government Code § 11135 et seq.
13
     44.    At all times herein mentioned, California Government Code § 11135 provided as follows:
14
            (a) No person in the State of California shall, on the basis of race, national origin,
15          ethnic group identification, religion, age, sex, sexual orientation, color, genetic
            information, or disability, be unlawfully denied full and equal access to the
16          benefits of, or be unlawfully subjected to discrimination under, any program or
            activity that is conducted, operated, or administered by the state or by any state
17
            agency, is funded directly by the state, or receives any financial assistance from
18          the state.
            (b) With respect to discrimination on the basis of disability, programs and
19          activities subject to subdivision (a) shall meet the protections and prohibitions
            contained in Section 202 of the federal Americans with Disabilities Act of 1990
20          (42 U.S.C. Sec. 12132), and the federal rules and regulations adopted in
21          implementation thereof, except that if the laws of this state prescribe stronger
            protections and prohibitions, the programs and activities subject to subdivision (a)
22          shall be subject to the stronger protections and prohibitions.
23
     45.    Plaintiff has no adequate remedy at law, and unless the requested relief is granted,
24
     Plaintiff and other disabled persons will suffer irreparable harm in that they will continue to be
25
     discriminated against and be denied the benefits of the “programs, services, and activities”
26
     offered to the general public. Further, Plaintiff suffered damages, as specified, as the result of the
27
     denial of her civil rights on the date(s) alleged above and on continues basis since. Because
28
     Plaintiff seeks improvement of access for physically disabled persons, which will benefit a

     Page 9 of 11
              PLAINTIFF’S COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
      Case 5:19-cv-03614-VKD Document 1 Filed 06/21/19 Page 10 of 11




 1   significant portion of the public, Plaintiff seeks attorneys’ fees, litigations expenses and costs
 2   pursuant to California Code of Civil Procedure Section 1021.5, as to this claim for relief and as
 3   to all claims for relief in this Complaint in which Plaintiff seeks injunctive relief.
 4         WHEREFORE, Plaintiff requests relief as set forth below.
 5
                                                   PRAYER
 6
            Plaintiff prays as follows:
 7
     1.     That this Court issue a preliminary and permanent injunction directing Defendant
 8
     SANTA CLARA VALLEY TRANSPORTATION AUTHORITY; and DOES 1-10, inclusive,
 9
     and each of them, as current owners, operators, lessors, and/or lessees of the facilities
10
     hereinabove described to modify the above described policies so that each provides full and
11
     equal access to all persons, including persons with physical disabilities; and issue a preliminary
12
     and permanent injunction directing defendants to provide facilities usable by Plaintiff and
13
     similarly situated persons with disabilities; Note: Plaintiff is not invoking § 55 of the California
14
     Civil Code and is not seeking injunctive relief under the Disabled Persons Act at all;
15
     2.     That this Court retain jurisdiction over the defendants until such time as this Court is
16
     satisfied that the unlawful policies, practices, acts and omissions, and maintenance of
17
     inaccessible public facilities by Defendant SANTA CLARA VALLEY TRANSPORTATION
18
     AUTHORITY; and DOES 1-10, inclusive, and each of them, as complained of herein no longer
19
     occur, and cannot recur;
20
     3.     That this Court award to Plaintiff all appropriate damages, including but not limited to
21
     statutory damages, general damages, special damages, and treble damages, in amounts within the
22
     jurisdiction of this Court, all according to proof;
23
     4.     That this Court award to Plaintiff all reasonable statutory attorneys’ fees, litigation
24
     expenses, and costs of this proceeding as provided by law;
25
     5.     That this Court award prejudgment interest pursuant to California Civil Code Section
26
     3291; and
27
     6.     For such other, further relief as this Court may deem proper.
28


     Page 10 of 11
              PLAINTIFF’S COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
      Case 5:19-cv-03614-VKD Document 1 Filed 06/21/19 Page 11 of 11



          Dated: June 21, 2019                  /s/ Irene Karbelashvili
 1
                                                Irene Karbelashvili, Attorney for Plaintiff
 2                                              JANIE COLLINS

 3
 4
                                        DEMAND FOR JURY
 5
          Plaintiff hereby demands a jury for all claims for which a jury is permitted.
 6
 7
 8        Dated: June 21, 2019                  /s/ Irene Karbelashvili
                                                Irene Karbelashvili, Attorney for Plaintiff
 9                                              JANIE COLLINS
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Page 11 of 11
              PLAINTIFF’S COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES
